IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,770-01


                       EX PARTE JONNIE RAY JOHNSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 90-12 IN THE 2ND 25TH JUDICIAL DISTRICT COURT
                           FROM GONZALES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment. The Thirteenth Court of Appeals affirmed his

conviction. Johnson v. State, No. 13-13-00355-CR (Tex. App.—Corpus Christi - Edinburg Jan. 16,

2014, pet. ref’d).

        Applicant contends, among other things, that trial counsel failed to convey a plea offer of

twenty years.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                       2

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims. The trial court may use any means set out

in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the State

offered twenty years for this offense and, if so, whether counsel failed to timely convey this offer.

The trial court shall also determine whether Applicant was prejudiced under the standard set out in

Missouri v. Frye, 132 S. Ct. 1399 (2012). The trial court shall also make any other findings of fact

and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

                This application will be held in abeyance until the trial court has resolved the fact

issues. The issues shall be resolved within 90 days of this order. A supplemental transcript

containing all affidavits and interrogatories or the transcription of the court reporter’s notes from any

hearing or deposition, along with the trial court’s supplemental findings of fact and conclusions of

law, shall be forwarded to this Court within 120 days of the date of this order. Any extensions of

time shall be obtained from this Court.

Filed: September 17, 2014
Do not publish